Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 10/29/21, the Applicant amended claims 1, 12, 19, canceled 16, 17, and argued claims previously rejected in the Office Action dated 10/27/21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu, United States Patent Publication 2016/0294755, in view of Sawaf, United States Patent Publication 2015/0248400, in further view of Strope et al., United States Patent 10083157 B2 (hereinafter “Strope”), Ranjan et al., United States Patent Publication 2014/0278341 A1 (hereinafter “Ranjan”) and Bikumala et al., United States Patent No. 10749818 (hereinafter “Bikumala”)
Claim 1:
	
classifying, via a computer, a style of an input message, the input message being unlabeled data (see paragraphs [0007] and [0060]). Prabhu teaches analyzing the input message, determining if the message has an offensive language. The initial message is unlabeled, then the message is classified with a style as either offensive or non-offensive; 
translating, via a computer, the input message into a second style (see paragraphs [0060] and [0066]). Prabhu teaches translating the input message to be analyzing the sentiment of a message using a machine learning system that has been trained to identify offensive words, phrases, etc.;
automatically re-writing, by the computer, the input message into a second message having the second style (see paragraphs [0066] and [0071]). Prabhu teaches re-writing the input message into a second message having a second style; and 
distributing, via the computer, the second message in the second style (see paragraph [0072] and [0073]). Prabhu teaches distributing the second message in the second style.
wherein the re-writing, via the computer, authenticates the second message having the second style by comparing nouns of the re-written input message with nouns of the input message (see paragraph [0026], [0056, [0057], [0061], [0106], [0107]). Prabhu teaches comparing the nouns in the re-written message to determine if it triggers offensive language and will alert the user based on the proximity of the nouns to the trigger words. Prabhu also teaches during the 

Prabhu fails to expressly disclose the input message is part of non-parallel data that is decoded via a single collaborative classifier.

Sawaf discloses:
wherein the input message is part of non-parallel data that is decoded via a single collaborative classifier (see paragraph [0043]). Sawaf teaches the input message is part of non-parallel data that is decoded via a single collaborative classifier. Sawaf also teaches using a classifier that works for various categories and various types of inventory data.
wherein the translating translates the message into the second style via an encoder that is part of the single collaborative classifier (see paragraph [0045]). Sawaf teaches translating content into a second style via an encoder using the single collaborative classifier.
wherein the re-writing re-writes the input message into the second message via a decoder that is part of the single collaborative classifier (see paragraph [0045]). Sawaf teaches translating content into a second style via a decoder using the single collaborative classifier.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include non-parallel input data decoded 

Strope discloses:
wherein the translating translates the message into the second style via an encoder that encodes the input message into a vector representation (see column 3 lines 17-26). Strope teaches translating an input message into a second style by encoding an input message into a vector representation.
wherein the re-writing re-writes the input message into the second message via a decoder network that transforms the vector representation of the input message into the second message having the second style (see column 3 lines 26-33). Strope teaches translating an input message into a second style by a decoder language model that transforms the vector representation into second style.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include decoding the vector representation and transforming the text to another style for the purpose of efficiently rewriting text into specific styles of interest, as recited by Strope.

Ranjan discloses:
wherein the second message having the second style is evaluated to produce a first output by the classifier to identify whether the input message has been correctly translated to the second style based on an overlap nouns of the second message with the nouns of the input message (see paragraph [0050]). Ranjan teaches evaluating the original message with the translated message based on the nouns in both messages. 
wherein the first output of the classifier is checked against a cycle consistency loss to confirm the second message has the second style, the cycle consistency loss being calculated by (see paragraph [0055]). Ranjan teaches determining a score based on the evaluation of the translation:
 feeding a message in the first style into the encoder and decoding the message back in the second style (see paragraph [0017]). Ranjan teaches analyzing a first message in a first message and translating the message into a second style, 
comparing the message sent back in the second style with the message with the first style on a word-by-word basis to determine that nouns align such that the message in the first style and the message in the second style have a same semantic meaning with a different phrasing (see paragraphs [0018] and [0052]). Ranjan teaches comparing the translated message in the second style with the first message in the first style word-by-word basis to determine if the second message has the same semantic meaning as the first message, and 
using the first output by the classifier again to confirm the message is in the second style, thereby confirming that single classifier correctly translated the input message to the second style (see paragraphs [0051]-

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prabhu, Sawaf and Strope to include cycle consistency loss by comparing an original style to the translated by for the purpose of obtaining a quality measure of the translation, as taught by Ranjan.

	Bikumala discloses:
by automatically changing a word within the message to a second word with a same semantic meaning (see column 8 lines 46-62). Bikumala teaches automatically changing the words of message to a more appropriate message that conveys the same message without being offensive. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prabhu, Sawaf, Strope and Ranjan to include automatically changing the words to more non-offensive words for the purpose of efficiently sending appropriate messages, as taught by Bikumala.

Claim 4:
	Prabhu and Sawaf fail to expressly disclose encoding an input message into a vector representation. 


wherein an attention mechanism is placed between the encoder and the decoder to give the decoder additional power in creating the second message (see column 8 lines 19-55). Stope teach a mechanism placed in between the encoder and decoder that gives the decoder power in correctly creating the second message.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the additional mechanism to ensure correct decoding for the purpose of efficiently rewriting text into specific styles of interest, as recited by Strope.

Claim 7:
	Prabhu discloses:
wherein a single classification is performed (see paragraph [0060]). Prabhu teaches wherein a single classification is performed as either offensive or non-offensive.

Claim 8:
	Prabhu discloses:
wherein a user overrides the distributing of the second message such that the first message is distributed (see paragraph [0065]). Prabhu teaches a wherein a user overrides the distribution of the message. 

Claim 11:
	Prabhu discloses:
embodied in a cloud-computing environment (see paragraphs [0032] and [0034]). Prabhu teaches a social media application provided by a user and executed on a user’s mobile device. 

Claims 12, 15, 18:
	Although Claims 12, 15 and 18 are computer program product claims, they are interpreted and rejected for the same reasons as Claims 1, 4 and 7, respectively. 

Claims 19, 20:
	Although Claims 19 and 20 are system claims, they are interpreted and rejected for the same reasons as Claims 1 and 11, respectively.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 19 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        1/19/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176